In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Planning Board of the Town of Islip, dated June 4, 2001, which granted the application of the respondent Good Samaritan Hospital Medical Center for a building permit, the Town of Islip appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Whelan, J.), dated July 16, 2001, as denied its motion to dismiss the petition pursuant to CPLR 3211 (a) (3), (5), and (7), and to impose a sanction upon the petitioners pursuant to 22 NYCRR 130-1.1.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies as of right from a nonfinal order in a proceeding pursuant to CPLR article 78 (see CPLR 5701 [6] [1]; Matter of Bartolomeo v Spain, 286 AD2d 498; Matter of Cotty v Board of Fire Commrs. of Selden Fire Dist., 262 AD2d 639). The appellant did not seek leave to appeal and we decline to treat the notice of appeal as an application for leave to appeal. O’Brien, J.P., Krausman, Schmidt and Cozier, JJ., concur.